Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Examiner’s Amendment
Authorization for this Examiner's amendment is pending a response from Applicant’s Attorney Nelson A. Quintero (Reg. No. 52,143) to the Examiner’s phone call initiated on 08/13/2021.

The application was amended as follows:

1.	(Currently Amended)	A method for regulating a position of an object, suitable for regulating the position of the object, the method comprising: detecting a plurality of first alignment structures under rotation of the object, wherein a plurality of second alignment structures of the object sequentially face a photosensitive element during the rotation of the object; and when the plurality first a second alignment structure currently facing the photosensitive element; detecting a presentation position of the image block in the test image; when the presentation position is located in the middle of the test image, capturing a detection image of the object by the photosensitive element; and when the presentation position is not located in the middle of the test image, moving the object in a first direction, and returning to the step of capturing the test image of the object by the photosensitive element.

(Currently Amended)	A method for regulating a position of an object, suitable for regulating the position of the object, the method comprising: sequentially moving a plurality of blocks of a surface of the object to a detection position, wherein the object comprises a plurality of alignment structures; capturing a detection image of each of the blocks of the surface sequentially located on the detection position by a photosensitive element, wherein the photosensitive element faces the detection position and the plurality of alignment structures are located within a viewing angle of the photosensitive element; combining a plurality of detection images of the plurality of blocks of the surface into an object image; comparing the object image with a predetermined pattern; and if the object image does not match the predetermined pattern, adjusting a sequence of combining the plurality of detection images.

Allowable Subject Matter
Claims 1 – 14 are allowed. The following is the Examiner’s statement of reasons for allowance: The present invention is directed to "METHOD FOR REGULATING POSITION OF OBJECT"

Regarding independent claim 1, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: when the plurality first alignment structures have reached a predetermined state, stopping the rotation of the object and performing an image capturing procedure of the object, wherein the image capturing procedure of the object comprises: detecting a presentation position of the image block in the test image; when the presentation position is located in the middle of the test image, capturing a detection image of the object by the photosensitive element; and when the presentation position is not located in the middle of the test image, moving the 

Regarding independent claim 9, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: capturing a detection image of each of the blocks of the surface sequentially located on the detection position by a photosensitive element, wherein the photosensitive element faces the detection position and the plurality of alignment structures are located within a viewing angle of the photosensitive element; combining a plurality of detection images of the plurality of blocks of the surface into an object image; comparing the object image with a predetermined pattern; and if the object image does not match the predetermined pattern, adjusting a sequence of combining the plurality of detection images.


Dependent claims 2 – 8, 10 – 14 are also allowed as a result of their dependency to claims 1 and 9, respectively.

Specifically, the closest prior art, MORAN, MARK (US-20150170378-A1, hereinafter simply referred to as Moran) and Engel, Michael (US-20030021603-A1, hereinafter simply referred to as Engel) have been overcome by Applicant's teaching as cited above.


___________________________________________________________________________________
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666